Mr. Justice Scholfield delivered the opinion of the Court: We are unable to discover any grounds for the reversal of this judgment, in the several objections urged. No exception was taken to the ruling of the court, in refusing to continue the cause on account of the absence of the witnesses, Prachor and Chadelc; and so far as the affidavits for a continuance on account of the sickness of appellant are concerned, it is sufficient that the record shows that he was, in fact, present and testified on the trial, and it does not appear that his evidence was less full and satisfactory than it would have been had the continuance been granted. Even, therefore, if there was error in this respect, it did not prejudice appellant. The judgment is affirmed. Judgment affirmed.